DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 12/01/2020, and this application claims priority to U.S. Provisional Patent Application No. 63/070,094 filed 08/25/2020.
	Currently, claims 1-9 are examined as below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is indefinite, because the term "about" in claim 6 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, because the upper and lower limits associated with the term “about” within a claim limitation cannot be clearly determined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0355883 A1 to Yeh et al. (“Yeh”).

    PNG
    media_image1.png
    562
    786
    media_image1.png
    Greyscale

Regarding independent claim 1, Yeh in Fig. 5 teaches a light source module 1 (¶ 52, LED light source 1), comprising: 
a substrate 10 (¶ 52, base 10); 
plural light-emitting elements 11 (¶ 52, LED chips 11) installed on the substrate 10; and 
an encapsulation structure 15-16 (¶ 52 & ¶ 47, protection structure 15 & uniform light particles 16) installed on the substrate 10 to cover the plural light-emitting elements 11, wherein the encapsulation structure 15-16 is made of a composition 15-16 containing a polymeric glue material 15 (¶ 43, protection structure 15 includes silicone, which is the same material as the Applicant purported in disclosure for the polymeric glue material (see claim 2 of the present application)), a white powder material 16 (¶ 47, particle 16 includes TiO2 particle, i.e., titanium dioxide, which is the same white powder material as the Applicant purported in disclosure (see claim 3 of the present application)) and a black powder material 16 (¶ 47, particle 16 includes BN particle, i.e., boron nitride, which is the same black powder material as the Applicant purported in disclosure (see claim 4 in the present application)), wherein in the composition 15-16 (¶ 47, particle 16 includes the combination of TiO2 and BN in the structure 15), a content of the polymeric glue material 15 is 85%-95% by weight (¶ 47, weight percentage concentration of particles 16 relative to the protection structure 15 is 5%-15%. That is, the weight percentage of the material 15 is 85%-95%, which anticipates the claimed range of 65%-99.8%), a content of the white powder material 16 is 0.01%-14.99% by weight (¶ 47, weight percentage concentration of both TiO2 particles 16 and BN particles 16 relative to the protection structure 15 is 5%-15%. That is, TiO2 particles 16 would have a weight percentage of 0.01%-14.99%, which overlaps the claimed range of 0.1%-20%; see Note 1 below), and a content of the black powder material 16 is 0.01%-14.99% by weight (¶ 47, weight percentage concentration of both TiO2 particles 16 and BN particles 16 relative to the protection structure 15 is 5%-15%. That is, BN particles 16 would have a weight percentage of 0.01%-14.99%, which overlaps the claimed range of 0.1%-25%; see Note 2 below).
Note 1: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight content/percentage of the white powder material taught by Yeh overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Note 2: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight content/percentage of the black powder material taught by Yeh overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Yeh in Fig. 5 further teaches the polymeric glue material 15 in the composition of the encapsulation structure 15-16 includes silicone (¶ 43).
Regarding claim 3, Yeh in Fig. 5 further teaches the white powder material 16 in the composition of the encapsulation structure 15-16 includes titanium dioxide or aluminum oxide (¶ 47).
	Regarding claim 4, Yeh in Fig. 5 further teaches the black powder material 16 in the composition of the encapsulation structure 15-16 includes boron nitride powder (¶ 47, BN particles i.e., powder).
Regarding claim 5, Yeh in Fig. 5 further teaches in the composition 15-16, the content of the white powder material 16 is 0.01%-14.99% by weight (¶ 47, weight percentage concentration of both TiO2 particles 16 and BN particles 16 relative to the protection structure 15 is 5%-15%. That is, TiO2 particles 16 would have a weight percentage of 0.01%-14.99%, which overlaps the claimed range of 3% by weight; see Note 1 below), and the content of the black powder material 16 is 0.01%-14.99% by weight (¶ 47, weight percentage concentration of both TiO2 particles 16 and BN particles 16 relative to the protection structure 15 is 5%-15%. That is, BN particles 16 would have a weight percentage of 0.01%-14.99%, which overlaps the claimed range of 0.5% by weight; see Note 2 below).
Note 1: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight content/percentage of the white powder material taught by Yeh overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Note 2: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight content/percentage of the black powder material taught by Yeh overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Yeh does not disclose the content of the polymeric glue material is 96.5% by weight. 
However, Yeh teaches a general condition in which the content of the polymeric glue material 15 is 85%-95% by weight (¶ 47, weight percentage concentration of particles 16 relative to the protection structure 15 is 5%-15%. That is, the weight percentage of the material 15 is 85%-95%).
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Yeh teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of the content of the polymeric glue material is 96.5% by weight produce unexpected results that are different in kind and not different in degree, said general conditions taught by Yeh renders claim 5 obvious.
Regarding independent claim 7, Yeh in Fig. 5 teaches a light source module 1 (¶ 52, LED light source 1), comprising: 
a substrate 10 (¶ 52, base 10); 
plural light-emitting elements 11 (¶ 52, LED chips 11) installed on the substrate 10; and 
at least one encapsulation structure 15-16 (¶ 52 & ¶ 47, protection structure 15 & uniform light particles 16) installed on the substrate 10, wherein each of the at least one encapsulation structure 15-16 is arranged between two adjacent light-emitting elements 11 of the plural light-emitting elements 11, and the encapsulation structure 15-16 is made of a composition 15-16 containing a polymeric glue material 15 (¶ 43, protection structure 15 includes silicone, which is the same material as the Applicant purported in disclosure for the polymeric glue material (see claim 2 of the present application)), a white powder material 16 (¶ 47, particle 16 includes TiO2 particle, i.e., titanium dioxide, which is the same white powder material as the Applicant purported in disclosure (see claim 3 of the present application)) and a black powder material 16 (¶ 47, particle 16 includes BN particle, i.e., boron nitride, which the same black powder material as the Applicant purported in disclosure (see claim 4 in the present application)), wherein in the composition 15-16 (¶ 47, particle 16 includes the combination of TiO2 and BN in the structure 15), a content of the polymeric glue material is 85%-95% by weight (¶ 47, weight percentage concentration of particles 16 relative to the protection structure 15 is 5%-15%. That is, the weight percentage of the material 15 is 85%-95%, which anticipates the claimed range of 65%-99.8%), a content of the white powder material 16 is 0.01%-14.99% by weight (¶ 47, weight percentage concentration of both TiO2 particles 16 and BN particles 16 relative to the protection structure 15 is 5%-15%. That is, TiO2 particles 16 would have a weight percentage of 0.01%-14.99%, which overlaps the claimed range of 0.1%-20%; see Note 1 below), and a content of the black powder material 16 is 0.01%-14.99% by weight (¶ 47, weight percentage concentration of both TiO2 particles 16 and BN particles 16 relative to the protection structure 15 is 5%-15%. That is, BN particles 16 would have a weight percentage of 0.01%-14.99%, which overlaps the claimed range of 0.1%-25%; see Note 2 below).
Note 1: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight content/percentage of the white powder material taught by Yeh overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Note 2: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the weight content/percentage of the black powder material taught by Yeh overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Yeh in Fig. 5 further teaches the encapsulation structure 15-16 has a first height with respect to the substrate 10, and the light-emitting element 11 has a second height with respect to the substrate 10, wherein the first height is larger than or equal to the second height (see Fig. 5).
Regarding claim 9, Yeh does not disclose a height difference between the first height and the second height is in a range between 0.01mm and 0.3mm. 
However, Yeh teaches a general condition in which the first height is larger than the second height (see Fig. 5 and the rejection of claim 7 as noted above).     
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Yeh teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of the height difference between the first height and the second height is in a range between 0.01mm and 0.3mm produce unexpected results that are different in kind and not different in degree, said general conditions taught by Yeh renders claim 9 obvious.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of US 2015/0295153 A1 to Kuramoto et al. (“Kuramoto”).
Regarding claim 6, Yeh does not explicitly disclose a diameter of the black powder material is about 30nm. Yeh in Fig. 5 further discloses the black powder material 16 is boron nitride (BN) particles (¶ 47) provided in the protection structure 15 including silicone (¶ 43).
	Kuramoto recognizes a need for preventing deterioration of translucency (¶ 49). Kuramoto satisfies the need by providing boron nitride particles having a particle diameter of 5 nm or more and 50 nm or less (¶ 49 & ¶ 43) in a base material including silicone resin (¶ 42, ¶ 32 & ¶ 39), which overlaps the claimed range of about 30 nm (see Note below).
Note : “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the particle diameter taught by Kuramoto overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the black powder material taught by Yeh with the particle diameter taught by Kuramoto, so as to prevent deterioration of translucency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                

/JAY C CHANG/Primary Examiner, Art Unit 2895